Order so far as appealed from affirmed, with ten dollars costs and disbursements. Memorandum: We believe the allegations contained in the portions of defendant McCorlde’s answer remaining after the excision of the “ third defense and counterclaim ” are sufficient to test his right to the relief which his pleading demands. All concur. (The portion of the order appealed from grants plaintiff’s motion to dismiss defendant’s counterclaim and to strike out certain defenses in defendant’s answer, in an action to compel specific performance.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.